UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-5003



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD B. ROBINSON, JR.,

                                             Defendant - Appellant.



                             No. 04-7863



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD ROBINSON,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Cameron McGowan Currie, District
Judge. (CR-03-105; CA-04-1702-3)


Submitted:   March 3, 2006                 Decided:   March 31, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.
No. 04-5003 affirmed; No. 04-7863 dismissed by unpublished per
curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant.     Jonathan S. Gasser, United States
Attorney, Deborah B. Barbier, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Richard    B.   Robinson,   Jr.,   pled   guilty   to   being   a

convicted felon in possession of a firearm and ammunition, in

violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2000).                  He was

sentenced to the statutory mandatory minimum term as an armed

career criminal, under 18 U.S.C. § 924(e)(1) (2000), of 180 months

of imprisonment.      Robinson did not file a direct appeal.        He filed

a motion to vacate, set aside or correct sentence under 28 U.S.C.

§ 2255 (2000), alleging ineffective assistance of counsel and that

he was incorrectly classified and sentenced as an armed career

criminal.

            The district court denied the motion in part as to the

ineffective assistance of counsel claim, but granted it as to

Robinson’s challenge to his armed career criminal status, and

vacated Robinson’s sentence, finding that Robinson correctly argued

that a prior state conviction for mere possession of a firearm

should not have been counted as a violent felony, and hence a

qualifying predicate offense, under the armed career criminal

provisions. At resentencing, the district court, relying on United

States v. Letterlough, 63 F.3d 332 (4th Cir. 1995), found that

Robinson was appropriately classified as an armed career criminal

based on his seven prior drug convictions.             The district court

resentenced Robinson to 180 months of imprisonment.




                                   - 3 -
             Robinson appeals from the amended judgment (No. 04-5003),

and from the district court’s denial of his § 2255 ineffective

assistance of counsel claim (No. 04-7863). Robinson first contends

that the district court erred at resentencing by allowing the

Government to argue additional evidence--that five of the seven

counts of drug distribution were separate offenses and thus counted

as five predicate offenses--in classifying him as an armed career

criminal.     This court reviews the district court’s application of

the sentencing enhancements de novo and factual findings with

respect to sentencing for clear error.             United States v. Bollin,

264 F.3d 391, 415 (4th Cir. 2001).            Robinson does not contest that

five of the seven convictions of cocaine base distribution are

separate offenses under Letterlough.             Rather he argues that his

sentence was vacated for insufficient evidence to prove Robinson

should have been classified as an armed career criminal, and thus,

under United States v. Parker, 30 F.3d 542 (4th Cir. 1994), the

Government    is     barred    from   presenting    additional    evidence       on

resentencing.

             Robinson’s reliance on Parker is misplaced.               In Parker,

we   found   there    was     insufficient    evidence    to   prove    beyond    a

reasonable doubt that Parker’s 21 U.S.C. § 841 (2000) violation

occurred within 1000 feet of a playground, as defined in 21 U.S.C.

§ 860 (2000), and thus, he should not have been convicted or

sentenced    under    §   860,   which   doubled    the   potential     penalty.


                                      - 4 -
Parker, 30 F.3d at 553.         We held that on resentencing, the

Government should not be afforded a second opportunity to prove

that the violation occurred within 1000 feet of a playground.

Parker, 30 F.3d at 553-54.     Here, contrary to Parker, the evidence

relied on by the Government to classify Robinson as an armed career

criminal was contained in the original presentence report, which

indicated   that   Robinson   had    pled   guilty    to     seven   counts   of

distribution of crack cocaine that occurred between September 18,

1991, and October 9, 1991.      Moreover, Parker involved a disputed

question of fact, which is not the case here because Robinson has

not disputed any fact contained in his presentence report or

amended   presentence   report.       We    find     there    was    sufficient

information inherent in the facts of the prior convictions for the

district court to impose an armed career criminal sentence without

additional fact finding.      See United States v. Thompson, 421 F.3d

278, 282-83 (4th Cir. 2005), cert. denied, __ U.S. __, 2006 WL

521274 (U.S. Mar. 6, 2006) (No. 05-7266).

            Further, “where a sentencing issue was not actually

litigated and resolved in the original proceeding, and [] the

failure to so litigate the issue was directly caused by the error

in the judgment of which the § 2255 petitioner complains, it is

‘appropriate’ for the district court to resolve the issue in

correcting the petitioner’s sentence.”         United States v. Hillary,

106 F.3d 1170, 1173 (4th Cir. 1997).          There was no need for the


                                    - 5 -
Government to initially consider Robinson’s multiple prior drug

convictions separately because it believed the conviction for

possession of a firearm was enough to establish the three required

predicate offenses.      On resentencing it was appropriate for the

district court to consider and resolve the issue as to whether

Robinson’s prior convictions qualified as predicate offenses for

his classification as an armed career criminal, because failure to

previously resolve the issue was directly caused by the error in

the judgment that Robinson successfully challenged in his § 2255

motion.   Accordingly, we find the district court did not err in

resentencing Robinson as an armed career criminal.

           Turning to Robinson’s appeal of the district court’s

denial of his ineffective assistance of counsel claims in his

§ 2255 motion, an appeal may not be taken from the district court’s

judgment in a § 2255 proceeding unless the appellant obtains a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).        An

appellant is not entitled to a certificate of appealability unless

he makes “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2).         Where a district court rejects

the   constitutional    claims    on    the   merits,    the   appellant   must

demonstrate   “that    reasonable      jurists   would    find   the   district

court’s   assessment   of   the   constitutional        claims   debatable   or

wrong.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000).                 Because

Robinson does not raise the issue of the district court’s denial of


                                    - 6 -
his § 2255 motion of his ineffective assistance of counsel claim in

his brief, we find he has thereby waived it.             See Canady v. Crestar

Mortgage Corp., 109 F.3d 969, 973-74 (4th Cir. 1997). We therefore

deny a certificate of appealability and dismiss appeal No. 04-7863.

              In sum, we affirm Robinson’s conviction and sentence in

No. 04-5003 and deny a certificate of appealability and dismiss

appeal No. 04-7863.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in   the

materials     before   the    court   and     argument    would   not   aid   the

decisional process.


                                                          No. 04-5003 AFFIRMED
                                                         No. 04-7863 DISMISSED




                                      - 7 -